     Case 2:19-cv-02518-KJM-DMC Document 11 Filed 12/14/20 Page 1 of 6


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ROGELIO MAY RUIZ,                                 No. 2:19-CV-2518-KJM-DMC-P
12                        Plaintiff,
13           v.                                         ORDER
14    S. GATES, et al.,
15                        Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to
18   42 U.S.C. § 1983. Pending before the Court is Plaintiff’s complaint (ECF No. 1).
19                  The Court is required to screen complaints brought by prisoners seeking relief
20   against a government entity or officer or employee of a governmental entity. See 28 U.S.C. §
21   1915A(a). The Court must dismiss a complaint or portion thereof f it: (1) is frivolous or
22   malicious; (2) fails to sate a claim upon which relief can be granted; or (3) seeks monetary relief
23   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2). Moreover,
24   the Federal Rules of Civil Procedure require that complaints contain a “. . . short and plain
25   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This
26   means that claims must be stated simply, concisely, and directly. See McHenry v. Renne, 84 F.3d
27   1172, 1177 (9th Cir. 1996) (referring to Fed. R. Civ. P. 8(e)(1)). These rules are satisfied if the
28   complaint gives the defendant fair notice of the plaintiff’s claim and the grounds upon which it
                                                        1
     Case 2:19-cv-02518-KJM-DMC Document 11 Filed 12/14/20 Page 2 of 6


 1   rests. See Kimes v. Stone, 84 F.3d 1121, 1129 (9th Cir. 1996). Because Plaintiff must allege
 2   with at least some degree of particularity overt acts by specific defendants which support the
 3   claims, vague and conclusory allegations fail to satisfy this standard. Additionally, it is
 4   impossible for the Court to conduct the screening required by law when the allegations are vague
 5   and conclusory.
 6

 7                                   I. PLAINTIFF’S ALLEGATIONS
 8                  Plaintiff is currently incarcerated in Salinas Valley State Prison, and the events
 9   plaintiff is alleging occurred while at California State Prison, Sacramento. Plaintiff appears to be
10   alleging that the Defendants Gates and Smini have been deliberately indifferent to his medical
11   needs.
12                  Plaintiff is alleging that Defendant Gates denied Plaintiff an orthopedic mattress
13   for Plaintiff’s back. See ECF 1, pg. 3. Plaintiff appears to claim that his back, ribs, hip, neck,
14   portions of his spine, lower back, half his vertebrae, and both shoulders are injured in some way.
15   See id. at 3 and 12. Plaintiff makes reference to his body parts being fake, false, and damaged.
16   See id. at 3-4. Plaintiff contends that an unidentified doctor has hidden the evidence of his body
17   parts being injured. See id. at 3. According to Plaintiff he was told that he had abnormalities in 4
18   vertebrae that are fake in his neck. See id. Plaintiff says he was granted an MRI on November 1,
19   2019, but that on December 4, 2019 he was denied both the MRI and the orthopedic bed. See id.
20   Plaintiff was given a back brace, but that he cannot sleep because of the pain. See id. He also
21   states that he is suffering from difficulty breathing. See id.
22                  Plaintiff further contends that Defendant Smini is a doctor, though the records
23   provided by Plaintiff indicate Defendant Smini is a registered nurse. Plaintiff charges that
24   Defendant Smini has hidden evidence of Plaintiff’s injuries and abnormalities. See ECF 1, pgs. 4,
25   22-25. Plaintiff alleges that Defendant Smini stated Plaintiff’s spine and vertebrae were normal,
26   but Plaintiff argues that he has a separate record that shows he has something wrong with his
27   spine, hip, and shoulder. See id. Plaintiff does not provide that record in his complaint. Plaintiff
28   alleges that Defendant Smini has denied granting him medical resources, knowing Plaintiff’s
                                                      2
     Case 2:19-cv-02518-KJM-DMC Document 11 Filed 12/14/20 Page 3 of 6


 1   injuries. See id. Plaintiff claims that his medical records from 2016 would show that his injuries
 2   were extensive. See id.
 3                    Plaintiff attached documentation of his medical grievances and some medical
 4   records to his claim. See ECF No. 1 pgs. 8-25. These records show that Plaintiff was seen by a
 5   registered nurse and his primary care provider on June 5, 2019. See ECF No. 1 pgs. 9, 20. The
 6   care provider reviewed Plaintiff’s thoracic and lumbar spine x-rays, and ordered a back brace for
 7   the Plaintiff. See Id. Plaintiff was given the back brace on June 14, 2019. See Id. Plaintiff was
 8   evaluated again by his primary care provider on June 26, 2019. See Id. at 9. The provider
 9   determined that an extra mattress was not medically necessary. See Id. Plaintiff has continued to
10   be evaluated by his primary care provider, including a visit on September 26, 2019. See Id.
11   During that visit the doctor reviewed Plaintiff’s medical history, and a treatment plan including
12   pain relief medication and physical therapy. See Id. at 9-10. Plaintiff had appointments with his
13   primary care provider and physical therapist pending scheduling as of October 16, 2019. See Id.
14   at 10. Based on this information it was determined no intervention was required. See Id. at 9.
15   This review appears to have been signed on behalf of Defendant S. Gates by another individual.
16   See Id. at 10.
17                    Plaintiff does not speak English, and he was assisted in preparing documents by an
18   individual named Vencino. See ECF 1, pg. 7-8.
19

20                                              II. DISCUSSION
21                    Plaintiff has failed to allege sufficient facts to establish a claim that Defendant
22   Gates was deliberately indifferent to Plaintiff’s medical needs. However, Plaintiff has established
23   sufficient facts to support a claim that Defendant Smini was deliberately indifferent to Plaintiff’s
24   medical needs.
25                    The treatment a prisoner receives in prison and the conditions under which the
26   prisoner is confined are subject to scrutiny under the Eighth Amendment, which prohibits cruel
27   and unusual punishment. See Helling v. McKinney, 509 U.S. 25, 31 (1993); Farmer v. Brennan,
28   511 U.S. 825, 832 (1994). The Eighth Amendment “. . . embodies broad and idealistic concepts
                                                 3
     Case 2:19-cv-02518-KJM-DMC Document 11 Filed 12/14/20 Page 4 of 6


 1   of dignity, civilized standards, humanity, and decency.” Estelle v. Gamble, 429 U.S. 97, 102
 2   (1976). Conditions of confinement may, however, be harsh and restrictive. See Rhodes v.
 3   Chapman, 452 U.S. 337, 347 (1981). Nonetheless, prison officials must provide prisoners with
 4   “food, clothing, shelter, sanitation, medical care, and personal safety.” Toussaint v. McCarthy,
 5   801 F.2d 1080, 1107 (9th Cir. 1986). A prison official violates the Eighth Amendment only when
 6   two requirements are met: (1) objectively, the official’s act or omission must be so serious such
 7   that it results in the denial of the minimal civilized measure of life’s necessities; and (2)
 8   subjectively, the prison official must have acted unnecessarily and wantonly for the purpose of
 9   inflicting harm. See Farmer, 511 U.S. at 834. Thus, to violate the Eighth Amendment, a prison
10   official must have a “sufficiently culpable mind.” See id.
11                  Deliberate indifference to a prisoner’s serious illness or injury, or risks of serious
12   injury or illness, gives rise to a claim under the Eighth Amendment. See Estelle, 429 U.S. at 105;
13   see also Farmer, 511 U.S. at 837. This applies to physical as well as dental and mental health
14   needs. See Hoptowit v. Ray, 682 F.2d 1237, 1253 (9th Cir. 1982), abrogated on other grounds by
15   Sandin v. Conner, 515 U.S. 472 (1995). An injury or illness is sufficiently serious if the failure to
16   treat a prisoner’s condition could result in further significant injury or the “. . . unnecessary and
17   wanton infliction of pain.” McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir. 1992), overruled
18   on other grounds by WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997) (en banc); see
19   also Doty v. County of Lassen, 37 F.3d 540, 546 (9th Cir. 1994). Factors indicating seriousness
20   are: (1) whether a reasonable doctor would think that the condition is worthy of comment; (2)
21   whether the condition significantly impacts the prisoner’s daily activities; and (3) whether the
22   condition is chronic and accompanied by substantial pain. See Lopez v. Smith, 203 F.3d 1122,
23   1131-32 (9th Cir. 2000) (en banc).
24                  The requirement of deliberate indifference is less stringent in medical needs cases
25   than in other Eighth Amendment contexts because the responsibility to provide inmates with
26   medical care does not generally conflict with competing penological concerns. See McGuckin,
27   974 F.2d at 1060. Thus, deference need not be given to the judgment of prison officials as to
28   decisions concerning medical needs. See Hunt v. Dental Dep’t, 865 F.2d 198, 200 (9th Cir.
                                                    4
     Case 2:19-cv-02518-KJM-DMC Document 11 Filed 12/14/20 Page 5 of 6


 1   1989). The complete denial of medical attention may constitute deliberate indifference. See
 2   Toussaint v. McCarthy, 801 F.2d 1080, 1111 (9th Cir. 1986). Delay in providing medical
 3   treatment, or interference with medical treatment, may also constitute deliberate indifference. See
 4   Lopez, 203 F.3d at 1131. Where delay is alleged, however, the prisoner must also demonstrate
 5   that the delay led to further injury. See McGuckin, 974 F.2d at 1060.
 6                  Negligence in diagnosing or treating a medical condition does not, however, give
 7   rise to a claim under the Eighth Amendment. See Estelle, 429 U.S. at 106. Moreover, a
 8   difference of opinion between the prisoner and medical providers concerning the appropriate
 9   course of treatment does not give rise to an Eighth Amendment claim. See Jackson v. McIntosh,
10   90 F.3d 330, 332 (9th Cir. 1996).
11          A.      Defendant Gates
12                  Plaintiff alleges that Defendant Gates denied him an orthopedic mattress that he
13   needed due to his injuries. However, the documentation that Plaintiff attached to his complaint
14   shows that Defendant Gates denied the mattress because it was deemed to not be medically
15   necessary. While Plaintiff does allege that a doctor hid information relating to his injuries, the
16   Plaintiff does not identify that doctor as being Defendant Gates. Rather, Defendant Gates
17   performed a review of Plaintiff’s medical records and found based on those records that an
18   orthopedic mattress would not be necessary. While Plaintiff may disagree, a difference of
19   opinion between the prisoner and medical providers on the proper course of treatment does not
20   give rise to an Eighth Amendment claim. See Jackson, 90 F.3d 332. As such the Court finds that
21   Plaintiff has failed to allege sufficient facts to support a claim of deliberate indifference to
22   Plaintiff’s medical needs against Defendant Gates.
23          B.      Defendant Smini
24                  Plaintiff’s allegation that Defendant Smini has hidden evidence of serious injuries
25   would give rise to a claim of deliberate indifference to Plaintiff’s medical needs. Plaintiff’s
26   alleged injuries are serious, and to deliberately hide evidence of those serious injuries would
27   deprive Plaintiff needed medical attention. As such the Court finds that Plaintiff has alleged
28   sufficient facts to support a claim of deliberate indifference to Plaintiff’s medical needs.
                                                         5
     Case 2:19-cv-02518-KJM-DMC Document 11 Filed 12/14/20 Page 6 of 6


 1                                          III. CONCLUSION
 2                  Because it is possible that the deficiencies identified in this order may be cured by
 3   amending the complaint, Plaintiff is entitled to leave to amend. See Lopez v. Smith, 203 F.3d
 4   1122, 1126, 1131 (9th Cir. 2000) (en banc). Plaintiff is informed that, as a general rule, an
 5   amended complaint supersedes the original complaint. See Ferdik v. Bonzelet, 963 F.2d 1258,
 6   1262 (9th Cir. 1992). Therefore, if Plaintiff amends the complaint, the Court cannot refer to the
 7   prior pleading in order to make Plaintiff's amended complaint complete. See Local Rule 220. An
 8   amended complaint must be complete in itself without reference to any prior pleading. See id.
 9                  If Plaintiff chooses to amend the complaint, Plaintiff must demonstrate how the
10   conditions complained of have resulted in a deprivation of Plaintiff’s constitutional rights. See
11   Ellis v. Cassidy, 625 F.2d 227 (9th Cir. 1980). The complaint must allege in specific terms how
12   each named defendant is involved, and must set forth some affirmative link or connection
13   between each defendant’s actions and the claimed deprivation. See May v. Enomoto, 633 F.2d
14   164, 167 (9th Cir. 1980); Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).
15                  Because the complaint appears to otherwise state cognizable claims, if no amended
16   complaint is filed within the time allowed therefor, the Court will issue findings and
17   recommendations that the claims identified herein as defective be dismissed, as well as such
18   further orders as are necessary for service of process as to the cognizable claims.
19                  Accordingly, IT IS HEREBY ORDERED that Plaintiff may file a first amended
20   complaint within 30 days of the date of service of this order.
21

22   Dated: December 11, 2020
                                                           ____________________________________
23
                                                           DENNIS M. COTA
24                                                         UNITED STATES MAGISTRATE JUDGE

25

26
27

28
                                                       6
